DAUKSCH, Judge.
For our review is an order of the Board of Review which vacated the orders of an appeals referee disallowing unemployment compensation benefits to Mr. Longe. We grant certiorari under the authority of Section 20.17(5)(7), Florida Statutes (1977).
In applying Section 443.06(8), Florida Statutes (1977), the appeals referee said Mr. Longe was not entitled to unemployment compensation because he was receiving retirement benefits from the state in excess of what he was allowed to receive in unemployment compensation. The Board of Review vacated that order saying Mr. Longe should be allowed to recoupe the amount he contributed to the retirement fund. As we held in City of Ft. Lauderdale v. Fowler, 355 So.2d 159 (Fla. 4 DCA 1978); and as it was held in Fla. Dept. of Commerce v. Todd, 353 So.2d 662 (Fla. 2 DCA 1978), we again hold that a person receiving retirement or pension benefits cannot receive unemployment compensation in any week in which his retirement or pension benefits meet or exceed the unemployment compensation to which he would have been entitled. Section 443.06(8), Florida Statutes (1977).
Petition for Writ of Certiorari is granted and the order of the Board of Review is quashed and the cause is remanded to the Board of Review with directions to affirm the order of the appeals referee.
ALDERMAN, C. J., and MOORE, J., concur.